139 Ga. App. 612 (1976)
229 S.E.2d 102
NELSON
v.
MEXICANA de JUGOS Y SABORES.
52524.
Court of Appeals of Georgia.
Argued September 13, 1976.
Decided September 22, 1976.
*613 Glenville Haldi, for appellant.
Raiford, Hills, Billington & McKeithen, Barry E. Billington, for appellee.
WEBB, Judge.
Mexicana de Jugos Y Sabores, S. A., a Mexican corporation, sued R. C. Nelson, individually, and d/b/a Nelson & Company and as Nelson Company, Inc. for $22,432.62 on an open account. In a second count Mexicana asked also for $1,000 attorney fees, alleging Nelson was being stubbornly litigious in failing to pay. Nelson answered, admitting "some sum is owed" but denying owing $22,432.62, and counterclaimed for "approximately $7,500.00 as brokerage commissions for the contract of sale of MJG Mexican Apple Concentrate."
Mexicana moved to strike Nelson's answer, for judgment on the pleadings, and for summary judgment, asserting that the answer fails "to either deny that the defendant is indebted to plaintiff in any sum, or to specify the amount in which the defendant admits that he may be indebted," and that there is no genuine issue as to any material fact.
Upon the hearing on the motion the court below entered judgment on the pleadings for Mexicana for $14,932.62, which was the amount of the account sued for less the counterclaim of $7,500. Nelson on appeal enumerates as errors the trial court's (1) failure to make findings of fact in entering the judgment, and (2) rendition of judgment for $14,932.62.
1. In rendering a decision on a motion for judgment on the pleadings (Code Ann. § 81A-112), or on a motion for summary judgment (Code Ann. § 81A-156), findings of fact and conclusions of law are unnecessary. Code Ann. § 81A-152 (a).
2. The court below properly granted Mexicana's motion for summary judgment. Where a suit is brought on a verified open account and the defendant's plea fails to either deny that he is indebted in any sum or to specify the amount in which he admits he may be indebted, the court properly struck such plea. Code Ann. § 81-410; Lee v. Perry, 19 Ga. App. 48, 49 (2) (90 SE 988).
Judgment affirmed. Deen, P. J., and Quillian, J., concur.